Citation Nr: 0608308	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  98-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May to July 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned a noncompensable 
evaluation for residuals of a right ankle sprain after 
granting service connection for this disability.  

In September 2002, the Board denied the veteran's appeal.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2003, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  Pursuant to the 
Court's Remand, the Board remanded the case to the 
originating agency for further evidentiary development in 
July 2004.  


REMAND

Pursuant to the Board's remand directive, the veteran was 
scheduled for a VA examination at the Toledo, VA Outpatient 
Clinic; however, this facility was unable to perform the 
requested examination.  The veteran was then scheduled for an 
examination at the Brecksville, VA Medical Center (VAMC); 
however, the veteran apparently did not desire an examination 
at that facility.  Finally, an examination was scheduled for 
November 22, 2005, at the Detroit VAMC; however, the veteran 
did not appear for the scheduled examination. 

While a December 2005 report of contact notes that the 
veteran did not report for his examination as he was having 
car problems and could not get to the examination, it is 
unclear if the veteran received adequate notice of the 
examination prior the date of his appointment.  The Board 
notes that the letter mailed to the veteran informing him of 
the examination is dated the day prior to the date of the 
examination (November 21, 2005).  In any event, the veteran 
expressed his desire to report for another examination.  
 
In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected right ankle 
disability.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  The extent of any 
right ankle instability should be noted.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to 
identify the specific excursions of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  The 
veteran's claims file, including a copy 
of this REMAND, must be made available to 
and reviewed by the examiner.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal on a de 
novo basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).
	

                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

